DETAILED ACTION  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
	The amendment filed on December 16, 2021 has been entered.  Applicant has amended claims 1, 4, 8, 11, 15, 17, 21, 24 and 27.  Claims 1, 3-5, 8, 10-12, 15, 17-18 and 21-29 remain pending, have been examined and currently stand rejected. 

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of 	matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the 	conditions and requirements of this title.
	
	Claims 1, 3-5, 8, 10-12, 15, 17-18 and 21-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	The 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) discusses a multi-step analysis which is followed to determine subject matter eligibility under 35 U.S.C. §101.  In view of this analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  
	The question under step 2A, Prong one, is whether the claims recite a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  Independent Claim 1 is selected as being representative of the independent claims in the instant application.  Claim 1 recites:
displaying, on a graphical user interface (GUI) of a device, a first option for displaying license optimization information;
in response to user selection of the first option, displaying, on the GUI, a first GUI window that includes information regarding a plurality of licenses currently in use and a selectable optimization element for performing an optimization;
in response to user selection of the selectable optimization element:
retrieving, by a system backend associated with the GUI, inventory data from an inventory store, wherein the inventory data includes an identification of a first license applied to the server and a number of virtual machines (VMs) running on the server;
retrieving from a library, by the system backend, a license cost for the first license, a license cost for a second license, a number of allowable VMs for the first license, and a number of allowable VMs for the second license;
determining, using the retrieved inventory data and the retrieved numbers of allowable VM, that the number of VMs running on the server is less than or equal to the number of VMs allowed to run on the server based on using the second license
determining that the retrieved license cost for the second license is less than the retrieved license cost for the first license; and
based on the determinations, displaying a second GUI window indicating that an optimization is available;
wherein the second GUI window includes:
an identification of the server;
an indication that the server could use the second license; and
a selection element for initiating a change from the first license to the second license; and
in response to user selection of the selection element of the second GUI window, causing a script to be executed that cancels the first license and institutes the second license for the server.
	The claimed concept recites a process of optimizing licensing costs for a server by analyzing usage and licensing conditions.  See e.g., Specification [0004-0006].  This concept/abstract idea, which is identified in the bolded sections seen above, falls within the Certain Methods of Organizing Human Activity grouping of the 2019 PEG because it describes a fundamental economic principle or practice (e.g., costs minimization/optimization) and/or a commercial interaction (i.e. managing activities (e.g., utilization, cost, etc.) associated with licensing).  The Specification at least implies that the disclosed invention describes a fundamental economic principle/practice and/or a commercial interaction.  The Background states “an administrator purchases licenses for the enterprise's servers. The administrator can choose appropriate licenses based on the servers' current or expected workload.”  Specification [0003].  The Background further states that “The task of manually reviewing licenses, server utilization, and potential cost savings across multiple servers is simply too onerous for administrators to tackle. At best, an administrator might review the license costs on a yearly basis or when the licenses otherwise are set to renew or expire.”  Specification [0004].  Accordingly, it is determined that the claims recite an abstract idea since they are directed to one or more of the judicial exceptions identified in the 2019 PEG.  It is further noted that, the performance of the one or more process steps using a generic computer component (e.g., a memory, a computing device including a processor, GUI, etc.) does not preclude the claim limitation(s) from being in the certain methods of organizing human activity grouping.  
	Since it is determined that the claim(s) contain a judicial exception, it must then be determined, under Step 2A, Prong two, whether the judicial exception is integrated into a practical application of the exception.  In order to make this determination, the additional element(s), or combination of elements, are analyzed to determine if the claim as a whole integrates the recited judicial exception into a practical application of that exception.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  Independent claim 1 recites the additional elements of:  displaying, on a graphical user interface (GUI) of a device, a first option for displaying license optimization information; in response to user selection of the first option, displaying, on the GUI, a first GUI window that includes information regarding a plurality of licenses currently in use and a selectable optimization element for performing an optimization; a system backend associated with the GUI; based on the determinations, displaying a second GUI window indicating that an optimization is available; wherein the second GUI window includes: an identification of the server, an indication that the server could use the second license, and a selection element for initiating a change from the first license to the second license.  The GUI of a device and the system backend associated with the GUI are both recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception, or a portion thereof, using a generic computer component.  As per the GUI, the claimed invention is merely using the GUI to display user selection elements and information pertaining to the licenses and/or license analysis (e.g., a result Bascom Global Internet Servs., Inc. v. AT&T Mobility LLC, No. 2015-1763, 2016 WL 3514158, at *6-7 (Fed. Cir. June 27, 2016).  Furthermore, Examiner finds no indication in the Specification, that the operations recited in claim 1 require any specialized computer hardware or other inventive computer components, i.e., a particular machine, invoke any allegedly inventive programming, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions.  See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) ("[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.").  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea.  As per the displaying of the various data/information (e.g., a first option, a first GUI window that includes information regarding a plurality of licenses, a second GUI window indicating that an optimization is available), Examiner considers these displaying steps to be insignificant extra-solution activity.  See MPEP 2106.05(g).  The addition of insignificant extra-solution activity does not amount to an inventive concept.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Looking at the elements as a combination does not add anything more than the elements analyzed individually.  Examiner further notes that even See OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362-63 (Fed. Cir. 2015).
	When analyzed under step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic computing component (e.g., a GUI, a system backend, memory storage, a computing device, etc.) to implement the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component and/or system.  Mere instructions to apply an exception using a generic computer component and/or system cannot provide an inventive concept.  As per the displaying steps, which were considered to be extra-solution activity in Step 2A, this/these additional element(s) has/have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field.  Applicant’s disclosure does not provide any indication that GUI is anything other than a generic, off-the-shelf computer component (see e.g., Specification [0009]; [0019]; [0037]; [0044-0045]), and the OIP Techs. court decision (MPEP 2106.05(d)(II)) indicates that the presenting (i.e. displaying) of offers (e.g., an offer to optimize a license and/or switch to a different license) is a well-understood, routine, and conventional function when it is claimed in a merely generic manner, as it is here.  For these reasons there is on inventive concept.  Considered as an ordered combination, the additional elements recited in the claim(s) add nothing that is not already present when the steps are considered separately.	Therefore, claims 1, 8 and 15 are rejected under 35 U.S.C. §101 and are not patent eligible.  Dependent claims 3-5, 10-12, 17-18 and 21-29 when analyzed are held to be patent ineligible under 35 U.S.C. §101 because the additional recited limitation(s) fail to establish that the claim(s) is/are not directed to an abstract idea.  

	Claims 4, 11 and 17 further refine the additional element of displaying data/information by indicating when, and what type of, data/information is displayed.  Examiner contends that, even with this refinement, the displaying of data/information based on a particular condition is a form of extra-solution activity.  Furthermore, the displaying of data/information based upon a determination is a process that is well-understood, routine, conventional activity in the field.  See e.g., OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); MPEP 2106.05(d)(II); 2106.05(g).
	Claims 5, 12, and 18 recite the additional element of generating a message to an administrator.  Similar to the displaying steps, this additional element describes extra-solution activity in that it is merely used as a means to convey a result of the license optimization/analysis to the user/administrator.  The manner of generating the message is recited at a high level of generality, accordingly, there is no indication that the manner of generating the message offers an improvement to the functioning of a computer, or to any other technology or technical field.  Additionally, the generating/providing/displaying of a result has previously been considered by the courts to be well-understood, routine, conventional activity in the field when claimed in a generic manner, as it is here.  MPEP 2106.05(d)(II); 2106.05(g).
	Claims 21, 24 and 27 further refine the additional element of displaying data/information by indicating that the first and second GUI windows are displayed simultaneously.  Again this limitation is described at a high level of generality, and there is no indication in the claim(s) or the disclosure that the claimed invention offers an improvement to the simultaneous displaying of two GUI windows.

	Claims 23, 26 and 29 merely provide non-functional descriptive material about the characteristics of the first GUI window (e.g., what is included in, or displayed in, the window).  However, the fact that the first GUI window includes at least one expandable option fails to affect how any of the positively recited steps are performed or the structure of the claimed system.
	In summary, dependent claims 3-5, 10-12, 17-18 and 21-29 considered both individually and as an ordered combination do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment.  Therefore, the dependent claims are also not patent eligible.  	Accordingly, it is determined that all claims are directed to non-statutory subject matter under 35 U.S.C. 101 and are ineligible.

Response to Arguments
Claim Rejections – 35 U.S.C. § 101
Applicant's arguments with respect to 35 U.S.C. § 101 have been fully considered but they are not persuasive.
With respect to the background, Applicant argues that these portions of the Specification (i.e. paragraphs [0003-0004]) (1) explain that an administrator could not perform the necessary steps simply too onerous” when performing this analysis across multiple servers, the specification also indicates that “an administrator might review the license costs on a yearly basis or when the licenses otherwise are set to renew or expire.”  Specification [0004].  Accordingly, an administrator is capable of performing these steps manually even though it may be a difficult process.  Examiner also contends that the background of the specification can have bearing when analyzing the claim(s) for subject matter eligibility.  In this instance, the background can help to provide context as to what types of tasks administrators performed manually when reviewing licenses cost.  These details are not only helpful in determining if the claimed process was an existing process, but they also help to determine whether the claimed invention is merely automating what a person could do manually, or if it is reciting a new process by which to perform the tasks.
Applicant argues that claim 1, as amended, “does not recite an abstract idea at all-instead, it recites a concrete concept of improving computer technology by providing an improved graphical user interface ("GUI") for optimizing licensing costs for a server.”  Amendment, pp. 14-15.  Examiner respectfully disagrees.  It is clear from the claim(s) and the specification that the focus of the claim(s)/invention is not on a new method of displaying information on a graphical user interface (GUI).  Rather, the invention seeks to automate a license review/optimization practice, acknowledged by Applicant’s own specification as a practice previously performed by [human] administrators.  Specification [0003-0004].  The Background indicates that the manual reviewing of licenses is “simply too onerous for administrators to tackle.”  Specification [0004].  In order to overcome this problem, the instant claim(s) automate the same task previously performed by the administrator and add the see OIP Technologies, Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015).  Furthermore, there is no indication in the claim(s) or the specification that the GUI improves the functioning of the computer, or any other technology or technical field.  See MPEP 2106.05(a).  Applicant’s specification states that “An example software product associated with the user interface 340 is VMW ARE's vRealize Business for Cloud, although any other suitable software can be used.”  Specification [0037].  The fact that “any other suitable software can be used” makes clear that the focus of the invention is not on an improvement to GUI’s, rather, the GUI of the computing device is merely used as a tool to provide various options and results to the administrator. 
	Applicant argues that the claim imposes meaningful limits on the claimed concept and does not seek to monopolize a broader abstract idea.  Amendment, p. 15.  Examiner respectfully reminds applicant that, "while preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility." (See e.g., Ariosa Diagnostics, Inc. v. Sequenom, Inc., 2015 U.S. App. LEXIS 9855, 17-18 (Fed. Cir. June 12, 2015); Intellectual Ventures I LLC v. Symantec Corp. et al., CAFC 2015-1769, 2015-1770, 2015-1771 (September 30, 2016); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362 (Fed. Cir. 2015)).  Therefore, where, as here, the claims are deemed to disclose only patent ineligible subject matter under the Mayo framework (i.e., Alice analysis steps 2A and 2B), preemption concerns are obviated and made moot.  	For the above reasons, and for those set forth in the 35 U.S.C. § 101 rejection seen above, all claims remain rejected under 35 U.S.C. § 101.


Claim Rejections – 35 U.S.C. § 103
Applicant argues the combination of Salapura, Marnell, Hilerio and Brown fail to disclose the combination of features recited in amended claims 1, 8 and 15.  Amendment, p. 15.  Examiner agrees.  Examiner has performed an updated prior art search based on the amended claim language and is unable to find prior art, that either individually or in reasonable combination with other prior art, discloses, suggests, teaches, or renders obvious the particular combination of steps or elements as currently recited in independent claims 1, 8 and 15.  Accordingly, the prior art rejection is withdrawn.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure is cited in the Notice of References Cited (PTO-892).  The additional cited art further establishes the state of the art prior to the effective filling date of Applicant’s claimed invention.
Dean et al. (US 2009/0119779 A1) discloses the use of a user interface that allows an administrator may make device changes, change a set of software products, or any other change (e.g., changing the end user of a license, changing an expiration date of a license, changing an activation type of the license, etc.).  Dean [0058]; [0110].
Franco et al. (US 2013/0042003 A1) discloses a system and associated method for dynamically optimizing workload distribution in a cloud computing system based on operating cost.  A system configuration module creates software license pools, and respectively defines available licenses and software license cost for each software application within the software license pools.  Franco [0001]; [0051]; Fig. 7A; Fig. 8.
Palavalli et al. (US 2017/0255890 A1) discloses where a guest OS cost optimization module reports underutilized licensed server computers and provides recommendations of cost savings if the volume licenses can be replaced by instance based software .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FENSTERMACHER whose telephone number is (571)270-3511. The examiner can normally be reached Monday - Friday 8:30 AM to 5:30 PM EST, Alternate Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/J.F./Examiner, Art Unit 3685                                                                                                                                                                                                        March 9, 2022

/STEVEN S KIM/Primary Examiner, Art Unit 3685